           Case 2:20-cv-00787-APG-DJA Document 9 Filed 07/29/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CARY LEE PETERSON,                                      Case No.: 2:20-cv-00787-APG-DJA

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 GUARDIAN FOR J. DOE, JOHN DOE,

 7          Defendant

 8         On May 21, 2020, Magistrate Judge Albregts recommended that plaintiff Cary Peterson’s

 9 application to proceed in forma pauperis be denied and that I set a deadline for him to pay the

10 full $400 filing fee. ECF No. 5. Peterson did not file objection. I thus ordered Peterson to pay

11 the full filing fee of $400 by July 22, 2020. ECF No. 7. I advised Peterson that failure to pay the

12 fee would result in this case being dismissed without prejudice. Peterson did not pay the filing

13 fee.

14         I THEREFORE ORDER that plaintiff Cary Lee Peterson’s complaint (ECF No. 1-1) is

15 DISMISSED without prejudice. The clerk of court is instructed to close this case.

16         DATED this 29th day of July, 2020.

17
                                                         ANDREW P. GORDON
18                                                       UNITED STATES DISTRICT JUDGE

19

20

21

22

23
